DETAILED ACTION
1.	This action is responsive to the following communication: Request for Continued Examination filed on 02/17/2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/20201 has been entered.
 
Allowable Subject Matter
3.	Claims 1-10 and 13-22 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 16, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Currin teaches the limitation: “a user interface that receives data from different sources to turn said data into presentation on a geospatial map in doing so the system determines a coordinate plot to place graphical representation of data onto the geospatial map”. But the claims recite a different combination of limitation: “generate data configured to be rendered as an interactive user interface including a map configured to display data objects; receive, via the interactive user interface, a file 

The prior art of Wallace teaches another combination, “error correction for the display of map data based upon received positional data from GIS database; wherein the system will determine a more precise placement of graphics based upon process of the coordination system”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        February 25, 2021